Citation Nr: 0721459	
Decision Date: 07/17/07    Archive Date: 08/02/07	

DOCKET NO.  04-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a mechanical low 
back disability with degenerative changes, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an initial disability rating higher than 
10 percent for lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION


The veteran served on active duty from July 1980 to August 
1980.  He also had periods of active duty service between 
November 1985 and August 1988.  This included service with 
the Army National Guard from January 27, 1986, to May 10, 
1986.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a June 2002 rating decision of 
the VARO in St. Petersburg, Florida, which, in pertinent 
part, confirmed and continued a 10 percent disability rating 
for a mechanical low back disability.  By rating decision 
dated in March 2005, the disability rating for the mechanical 
low back disability was increased to 20 percent, effective 
April 4, 2002.  Clear and unmistakable error was found in 
failing to grant service connection for an additional 
diagnosis of radiculopathy, claimed as sciatica. 
Accordingly, by rating decision dated in February 2006, the 
veteran was given a 10 percent disability for his mechanical 
low back disability with degenerative changes and a separate 
10 percent disability rating for lumbar radiculopathy 
associated with the mechanical low back disability with 
degenerative changes, effective September 23, 2002.  

In September 2006, the Board, in pertinent part, remanded the 
case for procedural and substantive purposes.  These actions 
were accomplished and the case has been returned to the Board 
for appellate review.

The Board notes that, in addition to the aforementioned 
disabilities, service connection is in effect for a left knee 
disability, rated as 10 percent disabling, scarring of the 
left thigh due to cellulitis, rated as noncompensably 
disabling, and scarring of the knee superior to the patella 
due to cellulitis, also rated as noncompensably disabling.  A 
combined disability evaluation of 30 percent for the service-
connected disabilities has been in effect since April 4, 
2002.


FINDINGS OF FACT


1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  Manifestations of the veteran's low back disability 
include mild degenerative disc disease and subjective 
complaints of pain and discomfort.

3.  Recent examination showed no evidence of muscle spasm.

4.  Examinations by VA in January 2005 and in January 2007 
were essentially unremarkable for neurologic impairment.


CONCLUSIONS OF LAW


1.  The criteria for a disability rating in excess of 10 
percent for mechanical low back disability with degenerative 
changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for lumbar radiculopathy are not met.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Codes 6099-8010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in developing claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.326(a) (2006).

Upon receipt of a complete or essentially complete 
application for VA benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate what 
information and evidence VA will obtain and what information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to the claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, that was accomplished with a VCAA notice letter sent to 
the veteran in April 2002, two months before the initial 
rating decision on the claim in June 2002.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Those elements are: (1) Veteran's 
status; (2) existence of a disability; (3) a connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

One of the purposes of the Board's remand in September 2006 
was to ensure compliance with the VCAA.  This was 
accomplished by a letter dated in October 2006 in which the 
veteran was told that it was his responsibility to see that 
VA receives all requested records that were not in the 
possession of a Federal department or agency.  He was also 
told what the evidence had to show to establish entitlement 
to the benefit sought and how VA would help him obtain 
evidence for his appeal.  He was again informed as to how VA 
determines a disability rating once service connection is 
granted and how an effective date is assigned once service 
connection is awarded.  

The Board notes that a review of the record reveals that he 
was also provided with disability rating information and 
effective date information by communication dated in July 
2006 as part of a communication to him giving him information 
regarding the personal hearing he requested at the RO with 
the undersigned Veterans Law Judge.

With regard to VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims, the evidence 
includes reports of VA rating examinations in 2005 and 2007.  
Additionally, both VA and private medical records have been 
obtained in associated with the claims folder.  The reports 
of the examinations by VA are comprehensive in nature and are 
more than adequate for the purpose of deciding the claim at 
this time.  The veteran has asserted that both the 2005 and 
2007 examinations were unsatisfactory.  In a January 2007 
statement he asked that he be scheduled for another 
examination.  

However, after a review of the reports of the examinations, 
the Board finds they are comprehensive in nature and give no 
indication of bias or prejudice.  The Board notes that at the 
time of the January 2007 examination, the examiner indicated 
that the claims file had been reviewed.  This would include 
review of the various magnetic resonance imaging reports 
which the veteran claims were not looked at.  The Board 
therefore finds that the medical evidence of record is 
sufficient to resolve the appeal at this time and VA has no 
further duty to prevent another examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).

The Board also notes that the veteran had the opportunity to 
provide testimony on his own behalf at a hearing before the 
undersigned at the St. Petersburg RO in August 2006.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  Based on the foregoing, the Board finds that 
there has been substantial compliance with all pertinent VA 
law and regulations, and moving forward with the claim at 
this time would not cause any prejudice to the veteran.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases or injuries incurred in or aggravated 
during military service and the residual conditions in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When the question arises as to which of two ratings apply 
under a particular code, the higher rating is assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with the 
provisions of 38 C.F.R. §4.25.  However, the evaluation of 
the same disability or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, as here, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

It is the responsibility of the rating specialist to 
interpret reports of examinations in view of the whole 
recorded history, reconciling the reports in a consistent 
picture so that the rating assigned may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  A disability may require 
reevaluation in accordance with changes in the veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of its entire recorded history.  38 C.F.R. § 4.1 
(2006).

With regard to the low back disability, service connection 
was initially granted by rating decision dated in November 
1998.  A 10 percent disability rating was assigned for the 
disorder, classified for rating purposes, as mechanical low 
back pain.

Received in April 2002 was the veteran's claim for increased 
compensation benefits for his back disability.

Effective September 26, 2003, the rating criteria for 
evaluating back disability were revised.

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued for all claims pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VA OPGCPREC 7-2003 (November 19, 2003); Kuzma v. 
Principi, 341 F. 3d. 1327 (Fed. Cir. 2003).  The Board must 
consider the claim under the appropriate regulations prior to 
the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence after the 
effective date of the knee regulations and consider whether a 
rating higher than the 10 percent rating currently in effect 
is warranted.

Under the old criteria, Code 5289 provided a 40 percent 
minimum disability rating for ankylosis of the lumbar spine 
that was favorable.  A 50 percent rating was assigned for 
ankylosis of the spine that was unfavorable.  38 C.F.R. § 
4.71a, Code 5289.

Under Code 5292, a minimum 10 percent rating was for 
assignment when motion restriction of the lumbar spine was 
slight.  The next higher rating of 20 percent was assigned 
when the motion restriction was moderate.  The maximum rating 
of 40 percent was for assignment when the motion restriction 
was severe.  38 C.F.R. § 4.71a, Code 5292.

Under Code 5293, a 10 percent rating was for assignment when 
there was intravertebral disc syndrome that was mild in 
degree.  A 20 percent rating was provided when the syndrome 
was moderate, with recurring attacks.  The next higher rating 
of 40 percent was for assignment when the disc syndrome was 
severe, with recurring attacks, with intermittent relief.  
The maximum rating of 60 percent was authorized when the disc 
syndrome was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and bouts of 
muscle spasms, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

In the alternative, Diagnostic Code 5295 provided for a 10 
percent evaluation when there was lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating was for 
assignment when there was lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, and standing position.  The maximum 
rating of 40 percent was provided when there was lumbosacral 
strain which was severe in degree; with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.38 C.F.R. 
§ 4.71a, Code 5295.

Rating Criteria from September 26, 2003.

Effective September 26, 2003, the criteria for rating all 
disabilities of the spine were revised.  There is no 
indication that the revised criteria are intended to have a 
retroactive effect and the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior 
to the effective date of the new codes, and to consider the 
revised criteria for that period beginning on the effective 
date of the provisions, that being September 26, 2003.  See 
Wanner v. Principi, 17 Vet. App. 4 (2003); DeSouza v. Gober, 
10 Vet. App. 461 (1997); see also  VA OPGCPREC 3-2000 (2000) 
and 7-2003 (2003).

In this regard, under the criteria subsequent to September 
26, 2003, the general rating formula for diseases and 
injuries of the spine, a 100 percent rating is warranted when 
there is unfavorable ankylosis of the entire spine.  A 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, when the combined range 
of motion of the thoracolumbar spine is not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis or abnormal kyphosis.

A 10 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 125 degrees; or, muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Note (2) provides that for VA compensation purposes normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Additionally, the Board notes that the formula for rating 
intravertebral disc syndrome based on incapacitating episodes 
provides for a 10 percent rating when there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is authorized when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than 4 weeks during the past 12 months.  A 
40 percent evaluation is authorized when there are episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  The maximum reading of 60 
percent is authorized when there are incapacitating episodes 
having a total duration of only 6 weeks during the past 12 
months.

Note (1) provides that for purposes of evaluations under 
Diagnostic Code 5243 an incapacitating episode is a period of 
acute signs and symptoms due to intravertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzalez v. 
West, 218 F. 3d. 1378 (Fed. Cir, 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed here in.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for objecting evidence favorable to the 
veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of the evidence 
against the claims for increased ratings.  The Board notes 
that while it respects the veteran's firm belief that his 
service-connected disabilities at issue are more 
incapacitating than reflected by the currently assigned 10 
percent ratings, he does not qualify to opine on matters 
requiring medical knowledge such as the current severity of 
any disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

The veteran has been seen on a regular basis with various 
private health care professionals for treatment and 
evaluation of back complaints.

The evidence of record includes a report of a January 2005 
spinal examination.  The claims file was reviewed by the 
examiner.  The veteran's score was given as a 3 out of 5 for 
Waddell's testing.  Gait was normal, but there was a trace of 
limp on the left.  Passive range of motion activities were 
negative.  Motion exercises were marked by "poor 
cooperation."  There was no evidence of spinal muscle spasm 
or midline tenderness.  

Reference was made to reports of magnetic resonance imaging 
done at private facilities in 2004.  The examiner stated that 
visualization of those studies showed a very small disc bulge 
at the L5/S1 level.  There was questionable neuroforaminal 
stenosis at the L5/S1 level.  Review of lumbar spine x-rays 
studies from January 2005 showed a spine with normal 
alignment and no slips.  The bones had normal density without 
fractures or lucencies.  There was normal sclerosis.  
Curvature was mildly reduced to lordosis.  The disc space at 
the L5-S1 level was mildly decreased with small trace 
osteophyte dorsally directed at the neuroforamen.

The examiner stated that the range of motion testing did not 
suggest, reinforce or support any findings of lumbar spine 
pathology.  It was the examiner's opinion that "based on his 
imaging findings there is no impairment or disability based 
on radiographic findings and a normal neurological exam.  His 
groin and thigh pain on the left were attributable to his 
hip, not his lumbar spine.  He has zero complaints consistent 
with stenosis or neuroforaminal narrowing."

The record also includes the report of a March 2006 magnetic 
resonance imaging of the lumbar spine.  The L1-L2, L2-L3 and 
L3-L4 discs were unremarkable.  There was rupture of the 
annulus at the L4-L5 level with slight central protrusion of 
the disc.  There was no evidence of spinal stenosis 
indicated.  At the L5-S1 level there was central protrusion 
of the disc resulting in mild spinal stenosis.  The 
apophyseal joints appeared within normal limits.  There were 
no destructive lesions of bones.  The signal intensity of the 
spinal cord was described as normal.

Additional records reveal that at the time of a private 
outpatient visit in June 2006, the veteran was described as 
neurologically intact.  Clinical findings included thoracic 
and lumbar spine tenderness.  No deformities were noted.

In September 2006, the veteran underwent a right 
transforaminal L5/S1 nerve root block and left transforaminal 
L5-S1 nerve root block.  He tolerated the procedure well and 
was discharged in stable condition.

Magnetic resonance imaging of the lumbar spine done in 
December 2006 at a private facility resulted in impressions 
that included the following:  L4/L5 disc bulge with 
posterocentral disc protrusion with minimal canal stenosis; 
L5/S1 bulging disc with broad based moderate posterior disc 
protrusion effacing the ventral epidural fat.  Facet 
arthroplasty was seen.  There was mild lateral recess 
narrowing and foraminal stenosis toward the left.

The record shows the veteran was accorded another spinal 
examination by VA in January 2007.  The claims file was 
reviewed by the examiner.  Reference was made to the recent 
nerve blocks and it was indicated that the veteran had 
experienced short-term relief.  Currently, it was indicated 
the veteran had no flareups.  There was no history of any 
incapacitating episodes.  

It was noted that the veteran used a cane and a brace, but 
did not use crutches or a walker.  He was described as able 
to walk two blocks.  He was not described as unsteady.  He 
reported that he had fallen twice in the last year.  The 
veteran avoided lifting and described intermittent difficulty 
driving, although he drove himself to the examination.  
Posture was described as normal.  Gait was described as slow, 
and there was a notation that a cane was used.  Curvature of 
the spine was normal.  There was no spasm noted.  Tenderness 
to palpation was noted on the right.  

The veteran complained of painful motion.  Straight leg 
raising testing was negative.  Waddell's testing was 
negative.  There were no sensory or motor changes.  Flexion 
of the spine was from 0 to 70 degrees.  Extension was 0 to 20 
degrees.  Right and left lateral flexion were from 0 to 30 
degrees, each.  Right and left lateral rotation were also 
from 0 to 30 degrees.  The veteran indicated that the pain on 
flexion began at 70 degrees.  Pain on extension began at 20 
degrees and pain on flexion or rotation began at 30 degrees.  

The examiner stated that in his opinion the range of motion 
was reduced due to pain.  The spine was not ankylosed.  The 
examiner indicated that he had reviewed the magnetic 
resonance imagining report that described mild degenerative 
disc disease with mild rupture centrally at the L4-L5 level.

The examiner gave a diagnosis of mild degenerative disc 
disease.  He stated there was no muscle spasm and no 
objective evidence of radiculopathy on current examination.  
He stated that 

furthermore, with the minimal changes 
described on his [the veteran] MRI report 
and the absence of muscle spasm, I cannot 
account for the decreased range of motion 
on examination today from an anatomic 
standpoint.  I do believe this veteran 
has back pain, and his MRI is not normal.  
However, his symptoms are out of 
proportion to his imaging and physical 
findings, suggesting psychological 
overlay to his pain.

After a review of the evidence of record, the Board finds 
that the criteria for a disability rating in excess of 
10 percent for the veteran's low back disability are not met.  
The medical evidence shows no indication of ankylosis or 
intervertebral disc syndrome with incapacitating episodes.  
Forward flexion at the time of the January 2007 examination 
was not shown to be limited to 60 degrees or less.  It was 
reported to 70 degrees.  While the veteran has complained of 
pain and discomfort, he has given no indication of spasms or 
guarding or a normal spinal contour.  

The Board is aware that 38 C.F.R. §§ 4.40 and 4.45 (2006) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require VA to 
consider the veteran's pain, swelling, weakness and excessive 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation of motion 
diagnostic codes.  Within this context, however, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board 
is not required to provide a separate rating for pain.  In 
this regard, the veteran has clearly complained of pain 
involving the low back.  Even considering, however, the 
effects of pain on use and during flareups, and the other 
factors addressed in DeLuca v. Brown, there is no objective 
evidence of more than characteristic pain on motion of the 
lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45.  There appears to 
be a significant psychological overlay to the complaints of 
pain.  

At the time of the January 2007 examination, there was no 
indication of additional limitation of motion due to 
repetitive use, pain, fatigue, weakness, lack of endurance, 
or incoordination.  Indeed, the examiner at the time of the 
January 2007 examination opined that the veteran's symptoms 
were out of proportion to the imaging results and the 
physical findings.  In view of the foregoing, the Board is 
been unable to find that the symptoms of the veteran's back 
disability more nearly approximate the criteria for a higher 
disability evaluation.  38 C.F.R. §§ 4.40, 4.45.

An Increased Rating for Lumbar Radiculopathy

The Board notes that the applicable diagnostic codes instruct 
that separate ratings are to be applied to any associated 
neurologic abnormalities.  In this case, by a decision review 
officer decision in February 2006, a separate 10 percent 
disability was assigned for lumbar radiculopathy, effective 
September 23, 2002.  The effective date of entitlement is the 
effective date of the new rating criteria upon which the 
change in evaluation is based.  The 10 percent evaluation was 
assigned under Diagnostic Code 8010.  There is no specific 
diagnostic code which addresses lumbar radiculopathy.  

The RO assigned Diagnostic Code 8099-8010 pursuant to 
38 C.F.R. §4.27, which provides that unlisted disabilities 
requiring rating by analogy be coded as the first two numbers 
of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2006).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.124(a), 
Diagnostic Code 8010, for myelitis.  

Under Code 8010, a minimum rating of 10 percent is assigned.  
The minimum rating requires ascertainable residuals.  38 
C.F.R. § 4.124(a) provides that neurological conditions and 
their residuals, including myelitis, may be rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  

Psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations and so forth, are to be considered also.  With 
partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124(a).

Accordingly, the Board will also consider the service-
connected disability under Code 8520 for paralysis of the 
sciatic nerve.  Under that code, a 10 percent rating is 
warranted for mild, incomplete paralysis, a 20 percent rating 
is warranted for moderate, incomplete paralysis, a 40 percent 
rating is assigned for moderately severe, incomplete 
paralysis, a 60 percent rating is assigned for severe 
incomplete paralysis, with marked atrophy, and the maximum 
rating of 80 percent is assigned when there is complete 
paralysis with the foot dangling and dropping, with no active 
movement possible of the muscles below the knee, flexion of 
the knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124(a), Code 8520.

After carefully reviewing the evidence, the Board finds that 
a disability rating in excess of 10 percent for lumbar 
radiculopathy is not in order at any time during the appeal.  
The evidence of record includes the report of spinal 
examination accorded the veteran by the VA in May 2002.  The 
claims file was not available for review.  The examiner 
referred to degenerative changes of the L5/S1 disc space, 
with some left-sided radiculopathy.  Range of motion was 
described as only slightly reduced.  At the time of spinal 
examination accorded the veteran by VA in January 2005, the 
claims file was reviewed by the examiner.  A notation was 
made that the veteran had multiple complaints including 
radiating pain; however, the examiner referred to a 
completely normal neurological examination.

The veteran underwent nerve blocks on both the right and left 
side for complaints of chronic low back pain and 
radiculopathy in September 2006.

When he was seen for spinal examination by VA in January 
2007, reference was made to the nerve blocks.  It was 
indicated there had been short-term relief.  The veteran was 
taking various narcotics and clonazepam.  The examiner stated 
that there was no objective evidence of radiculopathy on 
current examination.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
initial evaluation in excess of the currently assigned 
10 percent, and a uniform 10 percent disability evaluation is 
warranted for the appeal period.  The evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert. v. Derwinski, 1 Vet. 
App. 49 (1990).







ORDER

A disability rating in excess of 10 percent for mechanical 
low back disability with degenerative changes is denied.  

An initial disability rating higher than 10 percent for 
lumbar radiculopathy is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


